Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  April 29, 2014                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148925(64)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
  In re THEODORA NICKELS HERBERT TRUST.                                                    Brian K. Zahra
  ___________________________________________                                      Bridget M. McCormack
                                                                                         David F. Viviano,
                                                                                                       Justices
  BARBARA ANN WILLIAMS,
           Petitioner-Appellee,
                                                             SC: 148925
  v                                                          COA: 309863
                                                             Washtenaw PC: 11-000691-TT
  FREDERICK A. HERBERT, as Trustee of the
  THEODORA NICKELS HERBERT TRUST,
             Respondent-Appellant.
  ____________________________________________/

         On order of the Chief Justice, the motion of respondent-appellant to extend the
  time for filing its reply brief in this application for leave to appeal is GRANTED. The
  reply brief will be accepted as timely filed if filed on or before May 9, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 29, 2014